[Cite as State v. Perry, 2022-Ohio-944.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 110414
                 v.                              :

DEONTRA PERRY,                                   :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 24, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-651752-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Alicia Harrison, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Paul A. Kuzmins, Assistant Public Defender, for appellee.

LISA B. FORBES, J.:

I.    Facts and Procedural History

                   On March 2, 2021, Deontra Perry (“Perry”) pled guilty to felonious

assault, a felony of the second degree in violation of R.C. 2903.11(A)(2) with a one-

year firearm specification; discharge of a firearm on or near prohibited premises, a
felony of the third degree in violation of R.C. 2923.162(A)(3); and having weapons

while under disability, a felony of the third degree in violation of R.C. 2923.13(A)(2).

               On the same day, the trial court sentenced Perry to one year in prison

for the firearm specification, four to six years in prison, under the Reagan Tokes

Law, for the felonious assault, 36 months in prison for the discharge of a firearm on

or near a prohibited premises, and 36 months in prison for the having weapons

while under disability. The one-year prison term for the firearm specification was

ordered to be served prior to and consecutively to all other charges, which were

ordered to be served concurrently.

               It is from this sentence that Perry appeals, arguing that the Reagan

Tokes Law is unconstitutional because it violates the right to trial by jury, the

separation-of-powers doctrine, and the right to due process.

II. Conclusion

               Perry’s assignment of error is overruled pursuant to this court’s en

banc decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN T. GALLAGHER, J., CONCUR


N.B. The author of this opinion is constrained to apply Delvallie. For a full
explanation, see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470
(Forbes, J., dissenting).

Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in Delvallie
and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are
unconstitutional.

Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision. For
a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga
No. 109315, 2022-Ohio-470 (Laster Mays, P.J., concurring in part and dissenting
in part).